UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 May 18, 2017 Date of report (Date of earliest event reported) PROTO LABS, INC. (Exact Name of Registrant as Specified in its Charter) Minnesota 001-35435 41-1939628 (State of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 5540 Pioneer Creek Drive Maple Plain, Minnesota 55359 (Address of Principal Executive Offices) (Zip Code) (763) 479-3680 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Indicate by check mark whether the registrant is an emerging growth company as defined in Rule 405 of the Securities Act of 1933 or Rule 12b-2 of the Securities Exchange Act of 1934. Emerging growth company ☐ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ☐ Item 5.07. Submission of Matters to a Vote of Security Holders. The Company held its Annual Meeting of Shareholders on May 18, 2017 (the “Annual Meeting”). At the Annual Meeting, the Company’s shareholders elected all seven persons nominated by the Company’s board of directors to serve as directors until the next Annual Meeting of Shareholders or until their successors are elected and duly qualified. The Company’s shareholders also ratified the selection of Ernst & Young LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2017, and approved an advisory vote on the compensation of the Company’s executive officers as disclosed in the proxy statement for the Annual Meeting. Set forth below are the final voting results for each of the proposals. Proposal 1. Election of Directors. Name For Withheld Broker Non-Votes Victoria M. Holt 20,984,667 234,674 2,231,011 Archie C. Black 20,958,979 260,362 2,231,011 Sujeet Chand 20,981,486 237,855 2,231,011 Rainer Gawlick 20,958,348 260,993 2,231,011 John B. Goodman 20,923,045 296,296 2,231,011 Donald G. Krantz 20,996,951 222,390 2,231,011 Sven A. Wehrwein 20,956,836 262,505 2,231,011 Proposal 2. Ratification of the selection of Ernst & Young LLP as the independent registered public accounting firm for the fiscal year ending December 31, 2017. For Against Abstain Broker Non-Votes 23,321,822 45,041 83,489 0 Proposal 3. Advisory approval of executive compensation. For Against Abstain Broker Non-Votes 19,801,058 1,250,437 167,846 2,231,011 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PROTO LABS, INC. Date: May 18, 2017 /s/Victoria M. Holt Victoria M. Holt President and Chief Executive Officer
